MONDIAL VENTURES, INC. 6564 Smoke Tree Lane Paradise Valley, Arizona 85253 Tel: 480.948.6581, Fax: 623.321.1914 January 14, 2015 Attn: Mr. John Cannarella, Staff Accountant Copy to: Mr. Karl Hiller, Branch Chief VIA CORRESPONDENCE Division of Corporate Finance Securities and Exchange Commission Washington, D.C., 20549 Tel: (202) 551-3337; Tel: (202) 551-3686 Re: Response Correspondence to Comment Letter dated December 31, 2014 Mondial Ventures, Inc. Form 10-K for the Fiscal Year ended December 31, 2013 Filed April 15, 2014 File No. 000-51033 Dear Mr. Cannarella: Thank you for your written correspondence December 31, 2014. We are in receipt of the comments of the staff (the “Staff”) of the Division of Corporation Finance of the Securities and Exchange Commission (the “Commission”) contained in its comment letter to Mr. Dennis R. Alexander, CEO, dated December 31, 2014 (the “Commission Comment Letter”). The Commission Comment Letter indicates that the purpose of the Staff’s review is to assist the Company in its compliance with the applicable disclosure requirements and to provide information to the Staff to better understand the disclosure in the Company’s filings. The Commission Comment Letter requests that the Company respond to the comments within 10 days of the letter, which we have understood to be as of January 15, 2015, or tell the Staff the date by when the Company will provide its response. The Company hereby respectfully requests an extension for its response until Friday, February 6, 2015 (the “Extension”). The Company is requesting the Extension for the following reasons. The Commission Comment Letter contains 4 comments many of which require the input and final review analysis from a variety of sources, including the auditors, reserve engineers, senior management, and legal counsel. Additionally some of our staff is out of town and unavailable until January 19, 2014. The Company needs the Extension in order to have the benefit of input and analysis from each of these different constituents. We believe the Extension will help ensure that we have time to be able to obtain and utilize the sufficient resources to respond to the Commission Comment Letter effectively. The Company will use its best efforts to respond to the Commission Comment Letter as soon as practicable, but believes that by obtaining the Extension, it will be have adequate time to best respond to the Commission Comment Letter. If you have any questions or comments to this letter, please call the undersigned at (480) 948-6581. Sincerely, /s/Dennis R Alexander Dennis R Alexander CEO
